Citation Nr: 9917780	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for 
bilateral pes planus and assigned a noncompensable rating, 
and determined that the veteran's claims of entitlement to 
service connection for bilateral ankle injuries and right 
shoulder tendonitis were not well grounded.  The veteran 
perfected an appeal of the June 1994 decision.

In a November 1996 rating decision the RO granted service 
connection for left ankle laxity and assigned a 10 percent 
disability rating, service connection for right ankle 
osteoarthritis and assigned a noncompensable rating, and 
service connection for bursitis, right shoulder and assigned 
a noncompensable rating.  The grant of service connection 
constitutes a grant of the benefit sought on appeal, and the 
Board finds that these issues are no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (1997) (a notice of 
disagreement in response to the denial of service connection 
does not remain viable for any "downstream" issues that 
follow the grant of service connection).


FINDING OF FACT

The veteran's bilateral pes planus has not been shown to be 
manifested by more than mild symptomatology relieved by arch 
supports at any time since the effective date for the grant 
of service connection.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral flat 
feet (pes planus) have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 Diagnostic Code 5276 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran was seen with 
complaints of pain and numbness in both feet in October 1979.  
A history of flat feet was noted.  The April 1993 separation 
examination showed normal feet.  

The veteran was accorded a VA general medical examination in 
July 1993.  On examination, the veteran's feet were 
reportedly negative for pain.  

The veteran was accorded a VA joints examination in July 
1996.  At that time, he complained of pain associate with his 
flat fee on prolonged walking.  He reported that civilian 
shoes did not provide the same support as military combat 
boots and that his symptomatology had increased.  On 
examination, a normal arch was noted in the nonweightbearing 
status.  The arch completely flattened when weight was 
applied.  There was no tenderness with palpation of the 
plantar aspect of the foot and there was no "cording."  
There was good and painless subtalar motion.  There was 
minimal hallux deviation.  There were no abnormal calluses or 
other lesions.  X-rays of the left foot showed an anterior 
calcaneal spur and a flattened foot.  The diagnosis was 
bilateral pes planus, with mild symptoms.  

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  

The record reflects that during the course of the appeal the 
veteran was afforded a joints examination wherein his 
bilateral foot disability was examined.  Also during the 
course of the appeal the veteran was scheduled for orthopedic 
examinations in March and September 1998.  The veteran failed 
to report to the scheduled examinations.  The determinations 
in this case are based on the evidence of record, rather than 
the veteran's repeated failure to appear for examinations.  
See, 38 C.F.R. § 3.655 (1998).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1996).  A noncompensable 
disability evaluation is warranted for mild acquired 
bilateral flatfoot (pes planus) which is relieved by built-up 
shoes or arch supports.  A 10 percent disability evaluation 
requires moderate bilateral acquired flatfoot (pes planus) 
where the weight-bearing lines are over or medial to the 
great toes and there is inward bowing of the tendo achillis 
and pain on manipulation and use of the feet.  38 C.F.R. Part 
4, Diagnostic Code 5276 (1998).

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

Where a veteran without good cause fails to report for a 
necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a)-(b) (1998).  The 
veteran failed to report for an examination scheduled in 
March 1998.  It appears that the notice of the examination 
was returned as undeliverable, but that the notice may not 
have been sent to the veteran's most recent address.  The 
veteran was rescheduled for another examination in September 
1998.  There is no indication that notice of this examination 
was returned as undeliverable.  The veteran, without 
explanation failed report for the September 1998 examination.  
This claim will, accordingly, be decided on the basis of the 
evidence currently of record.

The evidence of record consists mainly of the report of the 
July 1993 and July 1996 VA examinations.  On the July 1993 
examination, the veteran reportedly had no pain attributable 
to flat feet.  On the July 1996 examination, there was no 
pain on subtalar motion, or on palpation of the plantar 
surface of the feet; and the veteran reported pain only after 
prolonged walking.  These findings suggest that there is no 
pain on manipulation.  The examination reports contain no 
findings of inward bowing of the tendo achillis, or a weight 
bearing line over, or medial to, the great toe of either 
foot.  The veteran has reported that his symptoms had been 
abated by the use of arch supports.  Moreover, the examiner 
conducting the 1996 examination described the veteran's pes 
planus as only mild.  This record does not support a 
conclusion that the veteran's pes planus has been more than 
mildly disabling, with symptoms relieved by built up shoes or 
arch supports, at any time since July 1993.  There were 
essentially no findings of pain on the examinations.  
Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 could 
not provide a basis for awarding a compensable evaluation.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran's pes planus 
warranted a compensable evaluation at any time since the 
effective date of the grant of service connection.


ORDER

A compensable rating for bilateral pes planus is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

